Citation Nr: 1515489	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM).

2.  Entitlement to service connection for a right big toe disorder.

3.  Entitlement a compensable disability evaluation for bilateral hearing loss prior to April 20, 2010, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, May 2010, and March 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

In the October 2008 rating determination, the RO denied service connection for right ear hearing loss and for a compensable disability evaluation for left ear hearing loss.  The Veteran appealed this decision and in a May 2010 rating determination, the RO granted service connection for a right ear hearing loss effective May 10, 2007; assigning a noncompensable disability evaluation from May 10, 2007 for bilateral hearing loss and a 10 percent disability evaluation for bilateral hearing loss from April 20, 2010.  

In the March 2012 rating determination, the RO denied service connection for a right big toe disorder and DM.  

The Veteran appeared at a hearing before a local hearing office at the RO in March 2010 and gave testimony relating to his hearing loss.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a right big toe disorder and a compensable disability evaluation for bilateral hearing loss prior to April 20, 2010, and in excess of 10 percent thereafter are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Symptoms of a DM were not chronic in service. 

2.  Symptoms of DM were not continuous since service. 

3.  DM did not manifest in service or to a compensable degree within one year of service separation.

4.  The currently diagnosed DM is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for DM are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issue of service connection for DM, the RO, in a July 2011 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As for an examination for service connection for DM, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service is his own conculsionary generalized lay statements, which are unsupported by the weight of the evidence.  Further, there is significant evidence against this claim, including treatment records currently on file.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

DM is a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and DM becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that his current DM is related to his period of service.  Although the Veteran served during the Vietnam era, he does not contend nor has it been shown that he served in Vietnam.  Thus, the presumptive provisions of 38 C.F.R. § 3.309 relating to herbicide exposure in Vietnam are not for application.  

The Veteran's service treatment records (STRs) are silent for complaints or diagnoses of DM.  At the time of the Veteran's March 1969 service separation examination, negative findings for albumin and sugar were made with urinalysis.  

Post-service treatment records make no reference to DM until many years following service.  The Veteran's private physician has indicated, in an August 2011 statement, that the Veteran was first diagnosed with DM in 2000.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran's current DM had its onset in service or the one year presumptive period following service.  Although the Veteran has related his DM to his period of service, there is no record of any complaints, findings, or diagnosis of DM in the service treatment records.  Post-service treatment records confirm that the Veteran did not have DM until 2000, more than 30 years following his separation from service; therefore, the evidence does not reflect in-service DM or evidence of DM within the one year period following service.  

As to the Veteran's reports that he has had DM since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having DM at the time of his separation from service, with normal findings for sugar and albumin or urinalysis.  Moreover, the Veteran did not report having DM problems at the time of visits for other health problems prior to 2000.  Furthermore, on his initial application for compensation, received in September 1969, the Veteran did not report having DM or problems that could be causing DM.  This suggests to the Board that there was no pertinent DM symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for DM at the time of the 1969 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from DM since service, or the lack of DM symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed DM is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of DM symptoms since service are not credible.

The Veteran has related his DM to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of DM falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  Lay statements on the question of relating the current DM to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for DM on both a direct and presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for DM is denied. 


REMAND

As it relates to the claim of service connection for a right big toe disorder, the Veteran sustained an injury to his right big toe when a metal drawer dropped on it in September 1966.  In conjunction with his claim, the Veteran was afforded a VA examination in August 2011.  When asked as to whether it was at least as likely as not that any current big toe disorder was related to the Veteran's period of service, the examiner responded that the question was not applicable as the Veteran had not sustained any injury to his right big toe or toenail in service.  Based upon a review of the STRs, the basis for the examiner's opinion is incorrect.  Moreover, in an August 2011 report, the Veteran's private physician, D. D., M.D, indicated that the Veteran currently had right big toe arthritis.  No x-rays of the right big toe were taken at the time of the August 2011 VA examination.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Based upon the above, an additional VA examination to determine the nature and etiology of any right big toe disorder and its relationship to service is warranted.  

In his August 2010 substantive appeal, the Veteran reported that his hearing loss continued to deteriorate.  Treatment records associated with the claims folder subsequent to the last comprehensive VA examination performed in April 2010 demonstrate that the Veteran continues to be followed for his hearing loss, with new hearing aids being supplied.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records of the Veteran from the Atlanta VAMC from February 2015 to the present. 

2.  The RO/AMC should afford the Veteran an audiological examination to ascertain the current severity of his bilateral hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right big toe disorder.  All indicated tests and studies should be performed, including x-rays, and all findings should be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions:  

(a)  What are the Veteran's current right big toe disorders? 

(b)  Is it at least as likely as not (probability 50 percent of more) that any current right big toe disorder had its onset in service or is otherwise related to service?  

(c)  If arthritis is diagnosed, is it at least as likely as not (50 percent or greater degree of probability) that arthritis manifested to a compensable degree within one year of service separation?

The examiner is requested to reference the September 1966 right big toe injury when rendering his/her opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


